DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-17, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 13, the prior art of record does not render obvious or suggest a first light source, a third light source, a wavelength conversion device, a first light-splitting element, a light-filtering device, and a light-homogenizing element, wherein: the first light source provides a first light beam, the third light source providing a third light beam, and the third light beam is a red light beam, the wavelength conversion device comprises a single wavelength conversion material configured to convert the first light beam into a conversion light beam, the first light-splitting element is disposed on transmission paths of the first light beam and the conversion light beam, and the first light-splitting element is configured to allow the third light beam to pass through, the light-filtering device is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing clement.
The closest prior art of record, Kado (United States Patent Application Publication 2018/0239233 A1), discloses a projection apparatus (see the projection apparatus of fig.1 and 19), comprising an illumination system (see 10 and 10B in figs.1 and 19), a light valve (see 24 in fig.1 and 19), and a projection lens (see 25 in fig.1 and 19), wherein: the illumination system, comprising a first light source (see at least of the light source of 11 in fig.1 and 19) , a wavelength conversion device (see the wavelength conversion element of 18), a first light-splitting element (see the first splitting element of 13 in fig.1 or 13A in fig.9), a light-filtering device (see the light filtering device in figs.1 and 19, 16), and a light-homogenizing element (see the light-homogenizing element 21 in figs.1 and fig.9), wherein: the first light source provides a first light beam (see the first light beam of any one of the light sources 11 in figs.1 and 9), the wavelength conversion device (see figs.1 and 9, 8) comprises a single wavelength conversion material (see fig.5, 181) configured to convert the first light beam into a conversion light beam (see the conversion light beam in fig.5), the first light-splitting element (see the light splitting element 13 in fig.1 or 13a in fig.19) is disposed on transmission paths of the first light beam and the conversion light beam (see the position of 13 and 13A in fig.1), the light-filtering device (see the light filtering in figs.1 and 9, 16) is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element (see the light-homogenizing element 21 in figs.1 and 19) is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light- homogenizing element (see the structural position of the 18 with respect to 21 in figs.1 and 19), the light valve (see the light valve of 24 in figs.1 and 19) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens (see 25 in figs.1 and 19) is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus.
Kado does not disclose the third light source providing a third light beam, and the third light beam is a red light beam, the wavelength conversion device comprises a single wavelength conversion material configured to convert the first light beam into a conversion light beam, the first light-splitting element is disposed on transmission paths of the first light beam and the conversion light beam, and the first light-splitting element is configured to allow the third light beam to pass through, the light-filtering device is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing clement.
Claims 1-5, 8-17 and 20-24 are allowed as they depend from allowed claims 1 and 13.

With respect to claim  25, the prior art of record does not render obvious or suggest an illumination system, comprising a first light source, a wavelength conversion device, a first light-splitting element, a light-filtering device, and a light-homogenizing element, wherein: the first light source provides a first light beam, the wavelength conversion device comprises a single wavelength conversion material configured to convert the first light beam into a conversion light beam, the first light-splitting element is disposed on transmission paths of the first light beam and the conversion light beam, the light-filtering device is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element, wherein the first light-splitting element is configured to reflect the first light beam having a first polarization state and allow the first light beam having a second polarization state to pass through, and wherein the first light source provides the first light beam having the first polarization state and the first light beam having the second polarization state at the same time, and intensity of energy of the first light beam transmitted to the wavelength conversion device is greater than intensity of energy of the first light beam not transmitted to the wavelength conversion device.
The closest prior art of record, Kado (United States Patent Application Publication 2018/0239233 A1), discloses a projection apparatus (see the projection apparatus of fig.1 and 19), comprising an illumination system (see 10 and 10B in figs.1 and 19), a light valve (see 24 in fig.1 and 19), and a projection lens (see 25 in fig.1 and 19), wherein: the illumination system, comprising a first light source (see at least of the light source of 11 in fig.1 and 19) , a wavelength conversion device (see the wavelength conversion element of 18), a first light-splitting element (see the first splitting element of 13 in fig.1 or 13A in fig.9), a light-filtering device (see the light filtering device in figs.1 and 19, 16), and a light-homogenizing element (see the light-homogenizing element 21 in figs.1 and fig.9), wherein: the first light source provides a first light beam (see the first light beam of any one of the light sources 11 in figs.1 and 9), the wavelength conversion device (see figs.1 and 9, 8) comprises a single wavelength conversion material (see fig.5, 181) configured to convert the first light beam into a conversion light beam (see the conversion light beam in fig.5), the first light-splitting element (see the light splitting element 13 in fig.1 or 13a in fig.19) is disposed on transmission paths of the first light beam and the conversion light beam (see the position of 13 and 13A in fig.1), the light-filtering device (see the light filtering in figs.1 and 9, 16) is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element (see the light-homogenizing element 21 in figs.1 and 19) is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light- homogenizing element (see the structural position of the 18 with respect to 21 in figs.1 and 19), the light valve (see the light valve of 24 in figs.1 and 19) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens (see 25 in figs.1 and 19) is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus.

	Kado does not discloses the first light-splitting element is disposed on transmission paths of the first light beam and the conversion light beam, the light-filtering device is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element, wherein the first light-splitting element is configured to reflect the first light beam having a first polarization state and allow the first light beam having a second polarization state to pass through, and wherein the first light source provides the first light beam having the first polarization state and the first light beam having the second polarization state at the same time, and intensity of energy of the first light beam transmitted to the wavelength conversion device is greater than intensity of energy of the first light beam not transmitted to the wavelength conversion device.

With respect to claim  26, the prior art of record does not render obvious or suggest a projection apparatus, comprising an illumination system, a light valve, and a projection lens, wherein: the illumination system is configured to provide an illumination light beam, the illumination system comprises a first light source, a wavelength conversion device, a first light-splitting element, a light-filtering device, and a light-homogenizing element, wherein: the first light source provides a first light beam, the wavelength conversion device comprises a single wavelength conversion material configured to convert the first light beam into a conversion light beam, the illumination light beam comprises the conversion light beam, the first light-splitting element is disposed on transmission paths of the first light beam and the conversion light beam, the light-filtering device is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element is disposed on the transmission paths of the first light beam and the conversion light beam, the light valve is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus, wherein the first light is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element, wherein the first light-splitting element is configured to reflect the first light beam having a first polarization state and allow the first light beam having a second polarization state to pass through, and wherein the first light source provides the first light beam having the first polarization state and the first light beam having the second polarization state at the same time, and intensity of energy of the first light beam transmitted to the wavelength conversion device is greater than intensity of energy of the first light beam not transmitted to the wavelength conversion device.

The closest prior art of record, Kado (United States Patent Application Publication 2018/0239233 A1), discloses a projection apparatus (see the projection apparatus of fig.1 and 19), comprising an illumination system (see 10 and 10B in figs.1 and 19), a light valve (see 24 in fig.1 and 19), and a projection lens (see 25 in fig.1 and 19), wherein: the illumination system, comprising a first light source (see at least of the light source of 11 in fig.1 and 19) , a wavelength conversion device (see the wavelength conversion element of 18), a first light-splitting element (see the first splitting element of 13 in fig.1 or 13A in fig.9), a light-filtering device (see the light filtering device in figs.1 and 19, 16), and a light-homogenizing element (see the light-homogenizing element 21 in figs.1 and fig.9), wherein: the first light source provides a first light beam (see the first light beam of any one of the light sources 11 in figs.1 and 9), the wavelength conversion device (see figs.1 and 9, 8) comprises a single wavelength conversion material (see fig.5, 181) configured to convert the first light beam into a conversion light beam (see the conversion light beam in fig.5), the first light-splitting element (see the light splitting element 13 in fig.1 or 13a in fig.19) is disposed on transmission paths of the first light beam and the conversion light beam (see the position of 13 and 13A in fig.1), the light-filtering device (see the light filtering in figs.1 and 9, 16) is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element (see the light-homogenizing element 21 in figs.1 and 19) is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light- homogenizing element (see the structural position of the 18 with respect to 21 in figs.1 and 19), the light valve (see the light valve of 24 in figs.1 and 19) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens (see 25 in figs.1 and 19) is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus.


Kado does not disclose the light valve is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus, wherein the first light is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element, wherein the first light-splitting element is configured to reflect the first light beam having a first polarization state and allow the first light beam having a second polarization state to pass through, and wherein the first light source provides the first light beam having the first polarization state and the first light beam having the second polarization state at the same time, and intensity of energy of the first light beam transmitted to the wavelength conversion device is greater than intensity of energy of the first light beam not transmitted to the wavelength conversion device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882